782 So.2d 528 (2001)
Ralph BROXSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-731.
District Court of Appeal of Florida, First District.
April 12, 2001.
Jack Behr, Public Defender, First Judicial Circuit, and Leonard Platteborze, Assistant Public Defender, DeFuniak Springs, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for appellee.
*529 PER CURIAM.
Because the notice of appeal was not timely filed pursuant to Florida Rule of Appellate Procedure 9.140(b)(3), this appeal is hereby dismissed without prejudice to appellant's right to seek a belated appeal pursuant to the procedure set forth in rule 9.141(c).
DISMISSED.
MINER, KAHN and WEBSTER, JJ., concur.